DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendments to the specification are appropriate. 

Election/Restrictions
Applicant's election with traverse of group I in the Interview on 4/28/2022 is acknowledged.  The traversal is on the ground(s) that the inventions have the same technical features, such as; 5-20 portions of potassium silicate, dodecyl trimethyl ammonium chloride, stirring until the solution is completely transparent and uniform liquid state.  This is not found persuasive because the product claims do not require the particulars of how the product is made for patentability, unless the process by which the product is made necessarily results in materially different product. Thus, the stirring steps in the product claims are not necessarily a patentable feature. The argued “ionic aqueous solution” and viscosity are not being claimed. 
It is further argued that the protection method is completely different than that disclosed in CN106904928. The claimed method can be sprayed on a wet surface and the permeation principle is different. This is not persuasive given that these features are also not being claimed. 
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first step" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the concrete surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The surface wasn’t previously mentioned. 
Claim 1 recites the limitation "the second step" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is indefinite because the “portions” term used to describe the amount of the various components in the agents does not specify the units. Specifically, the “portions” could be in volume, mass, moles, etc. which all change the scope of the invention. 
Claims 12-21 are rejected for depending from claim 1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 106904928 discloses a water-based permeable crystalline material. The material comprises 30-40 parts sodium silicate, 0.05-.15 parts surfactant, 0-1 parts of a reaction delaying agent, 0.1-0.2 parts of a reducing agent, 0-5 parts of a reaction accelerating agent, 0.06-0.1 parts anti-freezing agent, 0.1-0.3 parts of a metal ion blocking agent, 0.4-0.8 parts of a surface strengthening agent, 0.2-0.4 parts of an anti-rusting agent, 53-69 parts of deionized water (Abstract). 
Dodecyl ammonium chloride, dodecyl ammonium bromide and dodecyl trimethyl ammonium bromide are known as cationic surfactants, according to ZHANG et al. (US 2018/0037767).
MASUTANI et al. (US 2006/0054053) discloses a coating composition (Paragraph [0002]) comprising two parts (Abstract) and sodium silicate and potassium silicate (Paragraph [0237]) that is mixed with other materials. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745